Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the RCE filed on 11/13/2020 to the Application filed on 8/22/2018.  
This application is a National Stage of PCT international application Ser. No. PCT/JP2017/004444 filed on 2/7/2017 and claims the benefit of priority from Japanese Patent Application No. No. 2016-032324 filed Feb. 23, 2016.
Claims 2, 5, 7, 8, 10, 12, 14, 16 are pending in the case.  Claims 2 and 5 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 19 August 2021 by applicant’s representative Steve Hertzler.

	Please replace the following claims: 


2. (Currently Amended) A vehicular control unit, comprising:
a touch sensor;
a pressing detector for detecting pressing against the touch sensor;
a display configured to display a menu screen including an object for activating an application for operating an apparatus mounted on a vehicle; and
a processor configured to,
activate the application corresponding to the object in accordance with control information acquired from the touch sensor and data based on the pressing acquired from the pressing detector,
set a first stage threshold value and a second stage threshold value larger than the first stage threshold value, which are related to the data based on the pressing,
when the data based on the pressing reaches the first stage threshold value, generate a first tactile sensation,
when the control information is a slide input including a predetermined gesture and is acquired while displaying the menu screen, switch the menu screen,
when the control information is the slide input and is acquired while displaying the activated application, switch from the activated application to another application, and
when the data based on the pressing reaches the second stage threshold while displaying the activated application, switch from the activated application to another application and generate a second tactile sensation, 
wherein the processor is configured to switch the menu screen when the data based on the pressing is less than the first stage threshold value and the control information is the slide input including the predetermined gesture and is acquired while displaying the menu screen, and
the processor is configured to switch from the activated application to the another application when the data based on the pressing is less than the first stage threshold value and the control information is the slide input and is acquired while displaying the activated application.

3-4. (Canceled)

5.  (Currently Amended) A vehicular control unit, comprising:
a touch sensor;
a pressing detector for detecting pressing against the touch sensor;

a processor configured to,
activate the application corresponding to the object in accordance with control information acquired from the touch sensor and data based on the pressing acquired from the pressing detector, 
set a first stage threshold value and a second stage threshold value larger than the first stage threshold value, which are related to the data based on the pressing,
when the data based on the pressing reaches the first stage threshold value, generate a first tactile sensation,
switch from the activated application to another application when the control information is a slide input including a predetermined gesture, and
when the data based on the pressing reaches the second stage threshold while displaying the activated application, switch from the activated application to another application and generate a second tactile sensation, 
wherein the processor is configured to switch from the activated application to the another application when the data based on the pressing is less than the first stage threshold value and the control information is the slide input including the predetermined gesture.

6. (Canceled)

7.  (Previously Presented) The vehicular control unit according to claim 2, wherein
the processor is configured to switch the menu screen when at least two touch points are detected.

8.  (Previously Presented) The vehicular control unit according to claim 5, wherein
the processor is configured to switch from the activated application to another application when at least two touch points are detected.

9. (Canceled)



11. (Canceled)

12. (Previously Presented) The vehicular control unit according to claim 5, wherein the processor is further configured to refrain from displaying the menu screen while switching from the activated application to the another application.

13. (Canceled)

14. (Previously Presented) The vehicular control unit according to claim 2, wherein the processor is further configured to select the another application from a sequence of applications.

15. (Canceled)

16. (Previously Presented) The vehicular control unit according to claim 5, wherein the processor is further configured to select the another application from a sequence of applications.

17-18. (Canceled)


ALLOWABLE SUBJECT MATTER

Claims 2, 5, 7, 8, 10, 12, 14, 16 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175